ON PETITION FOE REHEARING
O’CONNELL, C.J.
Plaintiffs seek a rehearing for the purpose of clarifying this court’s opinion of May 24, 1972, 497 P2d 666, in which we remanded for revision an amended decree entered by the trial court after our initial decision in this case, Johnson v. Campbell, 259 Or 69, 487 P2d 69 (1971).
Plaintiffs now contend that if the trial court adopts a literal interpretation of our most recent opinion there is danger that they will be denied certain rights which, they argue, were properly granted by the trial court’s amended decree entered upon our remand in the original appeal.
In the opinion on the second appeal it was our purpose to make clear that only one issue was raised on the original appeal and that upon remand the original decree could not, by modification, be used as a vehicle for determining other issues which defendants raised upon their second appeal. We did not intend to say that the wording of the original decree should be preserved even though it would be inconsistent with the rationale of our original opinion.
Upon remand the trial court entered an amended decree which made the modifications in the original decree necessary to carry out our mandate. Since the amended decree is consistent with the basis for our first opinion, we confirm it as carrying out our original mandate. In all other respects we adhere to our opinion of May 24, 1972.
The petition for clarification of our opinion is therefore allowed.